Citation Nr: 0513722	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for right knee 
arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disorder, with residuals of a medial 
meniscectomy, lateral retinacular release, and patellar 
realignment.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel


INTRODUCTION

The veteran served on active duty from September 1986 to 
April 1987, when he was discharged by reason of disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, in which the RO denied an 
evaluation in excess of 20 percent for a service-connected 
right knee disability.

This matter also comes before the Board from a December 2002 
rating decision in which the RO denied service connection for 
disorders of the left knee and low back, and for traumatic 
arthritis of the right knee.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing from the RO 
in September 2004.  A transcript of that hearing is on file.

This case was previously before the Board in November 2004, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken, and the case has been returned to the Board 
for final appellate review.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently manifested 
low back disorder is related to the veteran's period of 
active military service, or to a service-connected 
disability.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently manifested 
left knee disorder is related to the veteran's period of 
active military service, or to a service-connected 
disability.

3.  There is no current clinical evidence of right knee 
arthritis; recent X-ray films of the right knee taken in 
November 2004 were normal.

4.  The objective and probative medical evidence of record 
preponderates against findings that the veteran's service-
connected right knee disorder is manifested by any clinical 
indication of severe subluxation or lateral instability, a 
dislocated semilunar cartilage, ankylosis, limitation of leg 
flexion between 15 and 30 degrees, or limitation of leg 
extension between 15 and 45 degrees in the service-connected 
right knee; recent examination findings revealed right knee 
range of motion from 10 degrees of extension to 70 degrees of 
flexion with pain.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and no currently manifested low back disorder is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).

2.  A left knee disorder was not incurred in or aggravated by 
service, and no currently manifested left knee disorder is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2004).

3.  Right knee arthritis was not incurred in or aggravated by 
service, nor is it currently manifested as proximately due to 
or the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2004).

4.  The schedular criteria for ratings in excess of 20 
percent for a right knee disorder have not been met. 38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.27, 4.71a, Diagnostic Code 5010-5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a January 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of rating decisions issued in 
May 2001 and December 2002, and detailed Statements of the 
Case (SOC) issued in August 2002 and October 2003 during the 
pendency of this appeal, of the pertinent law and what the 
evidence must show in order to substantiate the claims.  Any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, 
slip op. at 27, noting that all relevant VA communications 
must be considered when determining whether adequate notice 
has been provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matters being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA examination and examinations for VA purposes were 
conducted in November 2002, May 2003, and November 2004.  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records reflect that a Medical Board 
convened in November 1986, at which time the veteran had 
completed two months of active service, and had complained of 
right knee pain.  Diagnoses of right patellar tendonitis, not 
existing prior to service, and right chondromalacia, existing 
prior to service, were made.  In January 1987, a Physical 
Evaluation Board determined that the veteran was unfit for 
further duty due to his right knee disorder, and he was 
discharged in April 1987.  The service medical records do not 
reflect that the veteran sustained any left knee or back 
injuries in service, and do not show that the veteran had any 
complaints or diagnoses relating to the left knee or back, 
either independent of or related to his right knee problems.  

In an October 1990 rating decision, the RO granted service 
connection for a right knee condition, assigning a 10 percent 
evaluation, effective from April 1987.  In a March 1991 
rating action, the evaluation for the right knee was reduced 
to a non-compensable (0 percent) rating, to be effective from 
June 1991.  

VA records show that in September 1994 the veteran underwent 
right knee arthroscopic surgery.  In an October 1994 rating 
action, a temporary total (100 percent) rating for 
convalescence was assigned from September 11, 1994, 
to October 31, 1994, under the provisions of 38 C.F.R. 
§ 4.30.  Thereafter, a 10 percent evaluation was assigned 
from November 1, 1994.

A VA examination of the joints was conducted in November 
1994, at which time a diagnosis of recurring subluxation and 
right patellofemoral joint syndrome with secondary 
chondromalacia changes was made.  In a December 1994 rating 
decision, the RO granted a 20 percent evaluation for the 
right knee disorder, effective from November 1994.

The veteran underwent a second medical procedure, proximal 
patella realignment, on the right knee in January 1995.  In a 
March 1995 rating action, a 100 percent temporary rating for 
convalescence was assigned from January 30, 1995, to 
March 31, 1994, under the provisions of 38 C.F.R. § 4.30.  
Thereafter, a 20 percent evaluation was assigned from April 
1, 1995.  

VA medical records dated in March 2000 indicate that the 
veteran had no complaints referable to the right knee post 
realignment procedure, and was back to full activities.  An 
examination of the right knee revealed no effusion, with full 
and painless range of motion.  It was noted that the veteran 
was back to full activities, with no symptoms, and could 
perform all duties required as an active member of the naval 
reserve.  The entry indicated that no further problems with 
the right knee were expected. 

In September 2000, the veteran requested an increased 
evaluation for his right knee disability.  Private medical 
records dated in late August 2000 reflect that the veteran 
was involved in a motor vehicle accident.  Clinical 
impressions of severe right knee and left ankle sprains were 
noted.  

VA X-ray films of the right knee taken in September 2000 
indicated that patellar subluxation was not apparent, and 
there was no evidence of effusion or acute bony injury.  An 
impression of stable, unremarkable right knee was made.  VA 
medical records dated in October 2000 reflect that the 
veteran complained of left knee pain, swelling and popping 
and of chronic low back pain without radiculopathy.  X-ray 
films as to the left knee and lumbar spine were negative.  
Impressions of patellar facet syndrome with possible 
subluxation and chronic low back pain without radiculopathy 
were made.

A VA progress note dated later in October 2000 documents the 
veteran's two previous right knee surgeries.  The veteran 
complained of daily right knee pain, with swelling in the 
morning.  He was wearing a knee brace for support and using a 
crutch.  Examination revealed no effusion and full extension 
of the knee.  There was a 10-degree loss of active flexion of 
the knee (to 130 degrees).  There was no ligamentous 
instability on drawer testing, Lachman's testing, and 
varus/valgus stress testing.  An impression was noted of 
status-post most recent surgery of patellar realignment and 
lateral release with persistent pain and decreased flexion, 
also with examination findings suggestive of patellar 
instability/subluxation.  

A VA medical entry dated in November 2000 reveals that the 
veteran had fallen on ice, causing increased discomfort of 
the knee.  A December 2000 entry indicates that the veteran 
was wearing bilateral knee braces.  A December 2000 
psychology note reveals that the veteran had experience 
bilateral knee problems since an automobile accident the 
previous year.  A January 2001 entry indicates that the 
veteran fell on the ice and had increased swelling in the 
knee.  In April 2001, the veteran complained of significant 
low back pain and tingling in the legs.  X-ray films of the 
lumbar spine showed no abnormalities.  VA records dated in 
June 2002 document complaints of bilateral knee pain and low 
back pain.  

A September 2002 progress note indicates that the veteran was 
seen primarily for complaints involving the right knee.  He 
complained of daily pain, stiffness, fatigue, weakness, and 
swelling.  He wore a knee brace for support.  Range of motion 
testing revealed flexion of 80 degrees (right knee) and 90 
degrees (left knee), and extension of 0 degrees bilaterally.  
Mild effusion of the right knee was shown.  The examiner 
referred to an April 2001 X-ray report which revealed no 
apparent bony or joint abnormality, and CT scan findings of 
July 2001 which revealed non-specific increased uptake, 
noting that such findings could be seen with bursitis, 
chondromalacia, and osteoarthritis.

A September 2002 VA MRI report yielded the following 
findings: (1) a defect in the intercondylar eminence 
suggestive of possible small enchondroma; (2) indications of 
a tear or impending tear of the posterior horn of the medial 
meniscus; (3) degenerative changes of the menisci; (4) no 
evidence of abnormality of the anterior, posterior, or 
collateral ligaments; and (5) small intra-articular effusion.

A VA evaluation of the lumbar spine and left knee was 
undertaken in November 2002.  The veteran complained of daily 
left knee pain and mild swelling, as well as a 10-year 
history of low back pain.  It was noted that he wore braces 
on both knees.  X-ray films of the left knee and low back 
were negative.  Diagnoses of degenerative arthritis of the 
left knee per a previous report, but negative X-ray, and low 
back pain, were made.  The examiner opined that, based on the 
examination and history of the injury, there was no direct 
evidence that the service-connected right knee disability was 
causing left knee or low back pain.

In December 2002, the veteran underwent right knee 
arthroscopy for treatment of patellofemoral degenerative 
arthritis and instability.  His post-operative condition was 
satisfactory.  VA records show that post-operatively the 
veteran was doing well until January 2003, when he slipped on 
ice.  The doctor recommended that the veteran be re-examined 
in a month when his recent flare-up subsided.  In a January 
2003 rating action, a 100 percent temporary rating for 
convalescence following surgery was assigned from December 
23, 2002, to January 31, 2003, under the provisions of 
38 C.F.R. § 4.30.  Thereafter, a 20 percent evaluation was 
assigned from February 1, 2003.  

An examination for VA purposes was conducted in May 2003, and 
pertinent records were reviewed prior to the examination.  A 
history of right knee surgeries in 1994 and 2002 was noted.  
The examiner observed that pain in the left knee began in 
approximately 1996-1997, and back pain was documented in 
1997-1998, both of which had persisted until the present 
time.  The veteran complained of bilateral knee pain, 
swelling, giving way, fatigability, and lack of strength.  He 
also complained of radiating back pain. 

Examination of the right knee revealed small effusion.  
Range-of-motion testing revealed full extension and flexion 
to 120 degrees, with pain noted at extreme flexion.  There 
was no instability to varus/valgus stress in extension, or in 
20 degrees of flexion.  The following tests were negative: 
anterior and posterior drawer sign, Lachman's test, and 
pivitol shift test.  McMurray's test was negative for 
meniscal impingement.  No X-ray films were taken at that 
time, but it was noted that previously taken X-rays of the 
knees and lumbosacral spine were normal.  Impressions of 
bilateral knee pain and low back pain were made.  

The examiner indicated that Dr. W.'s recent arthroscopic 
evaluation of the right knee showed no significant pathology, 
and that nothing was found which would explain the veteran's 
complaints of pain.  It was noted that he did have some 
tenderness around the patellar tendon, and most likely had 
some component of patellar tendonitis.  The examiner also 
observed that, regarding the left knee, examination and X-ray 
films did not indicate any diagnosable disorder other than 
possible patellar tendonitis, and that the X-ray films showed 
no evidence of arthritis of the knee.  The examiner also 
stated that there was no specifically clinically diagnosed 
disease of the low back based upon objective findings, and 
that the veteran probably had what would be termed chronic 
lumbosacral sprain.  

The examiner opined that the symptoms of the right knee 
described by the veteran were associated with his 1987 
injury, but that there was no evidence that symptoms of the 
left knee and low back were related to the right knee 
disability.  

The veteran presented testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in April 2004.  
The veteran and his representative expressed dissatisfaction 
with the May 2003 examination, in essence indicating that 
they felt that it was incomplete and inconsistent.  The 
veteran testified as to symptoms in his knees including pain, 
instability and swelling, for which he had to wear braces for 
support.  He also noted symptoms of radiating back pain.

Pursuant to the Board's November 2004 remand, additional VA 
records dated in 2004 were added to the file, none of which 
are pertinent to the claims on appeal.  

A VA examination was conducted in November 2004.  The veteran 
gave a history of a knee injury in service, followed by two 
surgeries and continued problems.  He complained of symptoms 
including constant daily pain, swelling, fatigability, giving 
way, and locking.  The veteran reported that left knee 
symptoms began in 2000, and were similar to his right knee 
symptoms except that the knee did not give out on him.  The 
veteran also gave a two-year history of low back problems, 
with symptoms including pain and stiffness.  

On physical examination, there was no deformity, erythema, 
warmth, or effusion of the right knee.  It was noted that the 
veteran appeared to have an exaggerated pain response.  
Active and passive range of motion testing was from extension 
of 10 degrees to flexion of 70 degrees, with the veteran 
moaning and groaning during the testing.  Stability testing 
could not be performed due to the veteran's exaggerated pain 
response.  X-ray films of the knees showed no malalignment 
and no evidence of significant degenerative disease or other 
bony abnormality.  X-ray films of the lumbar spine showed 
mild degenerative disease at L5-S1.  

The VA examiner stated that the minimal objective clinical 
findings as to the right knee, and the negative X-ray films, 
were not proportional to the veteran's subjective complaints.  
The examiner noted that the veteran's VA treating physician 
indicated that the majority of the right knee symptoms were 
related to soft tissue inflammation and congenital 
patellofemoral problems, including patella baja.  The 
examiner commented that these degenerative changes of the 
right knee soft tissues were etiologically related to the 
service-connected right knee disability.  The examiner also 
stated that there was no evidence of right knee bony 
degenerative disease or arthritis.  

The VA examiner also provided opinions relating to the 
claimed left knee and back conditions.  Regarding the left 
knee, the examiner observed that, as above, the veteran's 
subjective complaints were not congruent with the lack of 
clinical findings, and that no objective abnormality was 
found on examination or film.  The examiner explained that 
the veteran's right knee disability was primarily due to a 
congenital knee deformity, which theoretically could be 
present bilaterally.  Accordingly, the examiner felt that any 
left knee symptoms were likely due to the congenital 
patellofemoral condition, and not due to his right knee 
condition or abnormal gait.  With respect to the low back 
condition, the examiner noted that films and physical 
examination indicated little-to-no objective findings 
suggestive of lumbar spine pathology.  The examiner stated 
that even the mild degenerative changes seen at L5-S1 would 
not result in his exaggerated pain report and response.  The 
examiner opined that, as to both the left knee and low back, 
neither was likely caused by the right knee condition.   

III.  Pertinent Law and Regulations

A.  Service Connection

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (Federal Circuit Court holding 
that the interpretation of section 1110 of the statute, by VA 
and the Court of Appeals for Veterans Claims, as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed); see 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

B.  Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected right knee disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2004).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.

IV.  Analysis

A.  Service Connection

The veteran has contended that service connection should be 
granted for low back and left knee disorder as well as for 
right knee arthritis, secondary to his service-connected 
right knee disorder.  

With respect to the low back and left knee disorders, there 
is no question that the service medical records were negative 
for any indication of complaints, injuries, or diagnoses 
affecting those areas.  There is, accordingly, no basis for 
the grant of direct service connection for either of those 
conditions, nor has the veteran contended that either was 
directly incurred in service.  

Rather, he veteran has maintained that low back and left knee 
disorders were sustained secondary to his service-connected 
right knee disorder.  Initially, the Board notes that the 
most recent medical evidence only marginally establishes that 
the veteran has any clinical manifestations affecting either 
the low back or left knee.  During the most recent VA 
examination of 2004, the examiner identified a congenital 
knee deformity, which was present on the right side and 
possibly on the left side.  The VA examiner also indicated 
that films and a physical examination indicated little or no 
objective findings suggestive of lumbar spine pathology, 
except for a showing of mild degenerative changes at L5-S1.  

Even if the Board were to concede the presence of currently 
manifested low back and left knee conditions, these claims 
must fail, as no competent medical evidence has been 
submitted to show that such disability is related to service 
or any incident thereof, or to a service-connected 
disability.  In this regard, the record contains three 
medical opinions to the effect that there is no etiological 
relationship between the claimed low back and left knee 
conditions and the service-connected right knee disorder.  In 
the first opinion, offered by a VA examiner in November 2002, 
the examiner opined that based on the examination and history 
of the injury, there was no direct evidence that the service-
connected right knee disability was causing left knee or low 
back pain.  The second opinion was offered during a May 2003 
examination for VA purposes, at which time the examiner 
opined that symptoms in the left knee and low back were 
related to the right knee disability.  Most recently, when VA 
examined the veteran in November 2004, the examiner opined 
that, as to both the left knee and low back, neither was 
likely caused by the right knee condition.

On the other hand, the record contains no medical opinion or 
competent medical evidence establishing, or even suggesting, 
that an etiological relationship exists between the claimed 
low back and left knee conditions and the service-connected 
right knee disorder.  Essentially, the only evidence offered 
in support of these claims is the veteran's testimony and 
statements.  While the appellant is certainly capable of 
providing probative evidence of any symptomatology that he 
has experienced, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  

Here, the veteran has not submitted any medical opinion or 
other competent medical evidence that supports his claims.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the appellant has either a low back or left knee 
disorder which is related to service or any incident thereof, 
or to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
both low back and left knee disorders must be denied, on the 
claimed bases of both direct and secondary incurrence.

With respect to the claimed right knee arthritis, again the 
veteran maintains that this condition is secondary to the 
service connected right knee disorder.  However, a claim for 
service connection for a disability must be accompanied by 
medical evidence that establishes that the claimant currently 
has the claimed disability.  Absent proof of a present 
disability there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, there is no clinical showing of the claimed 
right knee arthritis.  X-ray films of the right knee taken by 
VA in November 2004 were interpreted as normal.  Similarly, 
previous VA X-ray films of the right knee taken in April 2001 
revealed no apparent bony or joint abnormality, and in 
September 2000 indicated that patellar subluxation was not 
apparent and there was no evidence of effusion or acute bony 
injury.  Accordingly, the appeal in this regard must fail, as 
there is no current diagnosis right knee arthritis or showing 
of right knee arthritis as confirmed by recent X-ray films.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
right knee arthritis.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

B.  Increased Evaluation

The veteran's service-connected right knee disability is 
currently rated as 20 percent disabling under DC 5010-5257.  
The hyphenated diagnostic code in this case indicates that 
traumatic arthritis under DC 5010 is the service-connected 
disorder, and other knee impairment under DC 5257 is a 
residual condition.  As noted above, under 38 C.F.R. § 4.71a, 
DC 5010, traumatic arthritis is rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  Although currently characterized and 
evaluated under these diagnostic codes, the Board points out 
that X-ray films of the knees taken in November 2004 were 
interpreted as being normal bilaterally, and that therefore 
it appears that DC 5010 is used by analogy, instead of 
literally.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Upon review of the competent and objective medical evidence 
of record, the Board concludes that a rating in excess of 20 
percent for the service-connected right knee disorder is not 
warranted.  Repeated VA medical examinations, a May 2003 
examination for VA purposes, and private and VA medical 
records do not show that the veteran's right knee motion has 
been limited to the extent necessary to meet the criteria for 
rating in excess of 10 percent.  For example, on medical 
examination conducted in May 2003, right knee motion was from 
0 to 120 degrees.  However, when examined by VA in November 
2004, range of motion exhibited had decreased from 10 degrees 
extension to 70 degrees of flexion.  Even using the worse of 
these findings, the November 2004 results, would not warrant 
a rating in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, DCs 5260, 5261.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 
5256.  When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted, under DC 5258.  In this case, there is absolutely 
no objective medical evidence of record of a dislocated 
semilunar cartilage or ankylosis of the right knee.  Thus, an 
evaluation in excess of 20 percent is not warranted for the 
right knee under DCs 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this criterion, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  

The veteran has presented medical histories and testimony to 
the effect that he experiences right knee instability.  
However, the clinical evidence has repeatedly failed to 
reveal any such instability when tested.  For instance, when 
he was evaluated in October 2000, there was no ligamentous 
instability on the drawer test, Lachman's test, or 
varus/valgus stress test.  Upon evaluation again in May 2003, 
there was no instability to varus/valgus stress in extension 
or in 20 degrees of flexion, and the following tests were 
negative: anterior and posterior drawer sign, Lachman's test, 
and pivitol shift test.  When he was most recently examined 
in November 2004, the veteran did not allow the examiner to 
perform any stability tests, complaining of pain.  The 
examiner noted in that examination report that the minimal 
clinical findings were disproportional to the veteran's 
complaints.  Accordingly, it is not clear that an evaluation 
of even 10 percent is appropriately warranted for the right 
knee disorder under DC 5257.  It is however, clear that an 
evaluation in excess of 20 percent under Dc 5257 is in no way 
supported by the clinical evidence.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14. See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, the most recent however, there is no current 
clinical evidence of right knee arthritis; accordingly, a 
separate 10 percent rating is not warranted for the veteran's 
service-connected right knee.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In this regard, it 
is noted that the veteran contends that he experiences severe 
right pain, swelling, fatigability, crepitus, and locking.  
It is clear that any functional impairment attributable to 
such symptoms has already been contemplated and provides at 
least a partial basis for the currently assigned 20 percent 
evaluation, inasmuch as the clinical manifestations of 
veteran's right knee disorder do not meet the schedular 
criteria for a 20 percent evaluation under any of the 
applicable diagnostic codes, as discussed in detail above 
herein.  Accordingly, it is clear that the functional 
impairment that can be attributed to the veteran's right knee 
as comports with the veteran's aforementioned subjective 
complaints has been adequately taken into account in 
assigning the current 20 percent rating.  The Board further 
observes that it has been noted on at least one occasion that 
the veteran's subjective complaints are not proportional to 
the objective clinical findings (see November 2004 VA 
examination report).  

After carefully reviewing the pertinent evidence of record, 
the Board finds that the criteria for a rating in excess of 
20 percent for a right knee disorder have not been met.  The 
veteran's 20 percent rating for the right knee is based on 
his complaints and reported manifestations of pain and 
instability, as well as objective evidence of limitation of 
motion.  The objective medical evidence of record 
preponderates against a finding that a rating in excess of 20 
percent for the veteran's right knee disorder is warranted.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for right knee arthritis is denied.

A rating in excess of 20 percent for a right knee disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


